Citation Nr: 0707927	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-31 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include chronic post-traumatic stress disorder 
and major depressive disorder.  

2.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of Agent Orange 
exposure.  

3.  Entitlement to service connection for chronic peripheral 
neuropathy of the upper and lower extremities claimed as the 
result of Agent Orange exposure.  

4.  Entitlement to service connection for chronic 
hypertension claimed as the result of Agent Orange exposure.  

5.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

6.  Entitlement to service connection for chronic tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had verified active service from May 1968 to 
November 1978 with the Air Force and additional duty with 
both the Air Force Reserve and the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) which, in 
pertinent part, denied service connection for a psychiatric 
disorder, to include chronic post-traumatic stress disorder 
(PTSD) and major depressive disorder.  In February 2004, the 
veteran submitted a notice of disagreement (NOD).  In June 
2004, the RO issued a statement of the case (SOC) to the 
veteran and his accredited representative.  In August 2004, 
the RO denied service connection for chronic Type II diabetes 
mellitus claimed as the result of Agent Orange exposure, 
chronic peripheral neuropathy of the upper and lower 
extremities claimed as the result of Agent Orange exposure, 
chronic hypertension claimed as the result of Agent Orange 
exposure, chronic bilateral hearing loss disability, and 
chronic tinnitus.  In August 2004, the veteran submitted an 
Appeal to the Board (VA Form 9) from the denial of service 
connection for chronic PTSD and a NOD with the denial of 
service connection for chronic Type II diabetes mellitus 
claimed as the result of Agent Orange exposure, chronic 
peripheral neuropathy of the upper and lower extremities 
claimed as the result of Agent Orange exposure, chronic 
hypertension claimed as the result of Agent Orange exposure, 
chronic bilateral hearing loss disability, and chronic 
tinnitus.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In February 2004, the veteran submitted an informal 
application to claim entitlement to service connection for a 
chronic major depressive disorder as secondary to PTSD.  It 
appears that the RO has not had an opportunity to act upon 
the application.  Absent an adjudication, a NOD, a SOC, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the SOC.  
38 C.F.R. § 20.200 (2006).  


REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD secondary to his Vietnam War-related stressful 
experiences.  Appropriate action has not been undertaken to 
verify the veteran's claimed stressors.  

The service medical and personnel documentation of record 
notes that the veteran served with the Air Force Reserve from 
approximately 1984 to 1986 and the Army Reserve from 
approximately 1997 to 2000.  VA treatment records dated 
between June 1999 and April 2003 convey that the veteran 
reported serving with both the Air Force Reserve and the Army 
Reserve.  The Board observes that the veteran's complete 
periods of active duty, active duty for training, and 
inactive duty for training with the Air Force Reserve and 
Army Reserve have not been verified.  Additionally, the 
veteran's service medical records associated with his active 
service with the Air Force have not been associated with the 
claims file.  

A July 1999 VA treatment record notes that the veteran 
reported receiving psychiatric treatment at a Vet Center.  In 
his February 2004 NOD, the veteran advanced that he had been 
diagnosed with PTSD at the Minneapolis, Minnesota, VA Medical 
Center in December 2002 and received ongoing PTSD treatment 
at that VA facility.  Clinical documentation of the cited 
treatment is not of record.  

The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran has submitted a timely NOD with the denial of 
service connection for chronic Type II diabetes mellitus 
claimed as the result of Agent Orange exposure, chronic 
peripheral neuropathy of the upper and lower extremities 
claimed as the result of Agent Orange exposure, chronic 
hypertension claimed as the result of Agent Orange exposure, 
chronic bilateral hearing loss disability, and chronic 
tinnitus.  The RO has not issued a SOC to the veteran which 
addresses the NOD.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with both the Air Force 
Reserve and the Army Reserve and (2) 
forward all available service medical 
records associated with such duty and the 
veteran's active service with the Air 
Force from May 1968 to November 1978 for 
incorporation into the record.  If no 
additional service medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
psychiatric disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the Vet Center and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2001, including 
that provided at the Minneapolis, 
Minnesota, VA Medical Center and not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then submit the veteran's written 
statements as to his alleged inservice 
stressors to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
for verification of the claimed 
stressors.  

5.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of service 
connection for chronic Type II diabetes 
mellitus claimed as the result of Agent 
Orange exposure, chronic peripheral 
neuropathy of the upper and lower 
extremities claimed as the result of 
Agent Orange exposure, chronic 
hypertension claimed as the result of 
Agent Orange exposure, chronic bilateral 
hearing loss disability, and chronic 
tinnitus.  The veteran and his accredited 
representative should be given the 
appropriate opportunity to respond to the 
SOC.  

6.  Then readjudicate the veteran's 
entitlement to service connection for a 
psychiatric disorder, to include chronic 
PTSD and major depressive disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


